DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A (i.e. the embodiment related to Figs.1-9 encompassing claims 1-20) in the reply filed on 09/29/2021 is acknowledged. However, Applicant fails to mention if this election is with or without traverse. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 recites the limitation "the second package" in its line 2. However, the proper antecedent limitations in this case is, it is that: "a second package body". As such, there is insufficient antecedent basis for this limitation (i.e. "the second package") in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lim et al. (US 2019/0334066 A1 hereinafter referred to as “Lim”) 
With respect to claim 1, Lim discloses, in Figs.1-15, a light emitting device package comprising: a first package body (113) comprising first and second openings (TH1 and TH2); a second package body (117) disposed on the first package body (113) and comprising a third opening (C); a light emitting device 
With respect to claim 2, Lim discloses, in Figs.1-15, the light emitting device package, wherein at least one of the first package body (113) and the second package body (117) comprises a wavelength conversion material (see Par.[0050]-[0051], [0054]-[0059] and [0267] wherein package body material is disclosed).
With respect to claim 3, Lim discloses, in Figs.1-15, the light emitting device package, wherein at least one of the first package body and the second package is formed of a transparent resin (see Par.[0050]-[0051], [0054]-[0059] and [0267] wherein package body material is disclosed).
With respect to claim 4, Lim discloses, in Figs.1-15, the light emitting device package, wherein at least one of the first package body and the second package is formed of a reflective resin (see Par.[0050]-[0051], [0054]-[0059] and [0267] wherein package body material is disclosed).
With respect to claim 5, Lim discloses, in Figs.1-15, the light emitting device package, wherein the first package body (113) and the second package body (117) comprise materials different from each other (see Par.[0050]-[0051], [0054]-[0059] and [0267] wherein package body material is disclosed).
With respect to claim 6, Lim discloses, in Figs.1-15, the light emitting device package, wherein the first package body (113) and the second package body (117) comprise different materials selected from polyphthalamide (PPA), polychloro triphenyl (PCT), an epoxy molding compound (EMC), a silicone molding compound (SMC), ceramic, and polyimide (PI), and wherein the first package body comprises a 
With respect to claim 7, Lim discloses, in Figs.1-15, the light emitting device package, wherein the first package body and the second package body comprise different materials selected from polyphthalamide (PPA), polychloro triphenyl (PCT), an epoxy molding compound (EMC), a silicone molding compound (SMC), ceramic, and polyimide (PI), and wherein the first package body comprises a wavelength conversion material, and the second package body comprises a reflective material (see Par.[0050]-[0051], [0054]-[0059] and [0267] wherein package body material is disclosed).
With respect to claim 8, Lim discloses, in Figs.1-15, the light emitting device package, wherein the first package body and the second package body comprise different materials selected from polyphthalamide (PPA), polychloro triphenyl (PCT), an epoxy molding compound (EMC), a silicone molding compound (SMC), ceramic, and polyimide (PI),PPA, PCT, EMC, SMC, and PI, and wherein the first package body is formed of a transparent resin, and the second package body comprises at least one of a wavelength conversion material and a reflective material (see Par.[0050]-[0051], [0054]-[0059] and [0267] wherein package body material is disclosed).
With respect to claim 9, Lim discloses, in Figs.1-15, the light emitting device package, further comprising an adhesion layer (160) disposed between the first package body (117) and the second package body (113) (see Par.[0051]-[0053]).
With respect to claim 10, Lim discloses, in Figs.1-15, the light emitting device package, wherein the light emitting device (120) comprises a first bonding part (121) disposed on the first opening (TH1) and a second bonding part (122) disposed on the second opening (TH2), wherein the recess (R) is provided in a closed loop shape around the first and second openings, and wherein, when viewed from an upper side of the light emitting device, the light emitting device has a size greater than a closed loop area provided by the recess (see Figs.1-2, for example, wherein the LED occupied close loop area that can be defined to be smaller than the overall size of LED).
With respect to claim 11, Lim discloses, in Figs.1-15, a light emitting device package comprising: a first package body (113) comprising a flat lower surface, an upper surface parallel to the flat lower surface, and a first opening (TH1) and a second opening (TH2) passing through the upper surface 
With respect to claim 12, Lim discloses, in Figs.1-15, the light emitting device package, wherein at least one of the first package body and the second package body comprises a wavelength conversion material.
With respect to claim 13, Lim discloses, in Figs.1-15, the light emitting device package, wherein at least one of the first package body and the second package is formed of a transparent resin.
With respect to claim 14, Lim discloses, in Figs.1-15, the light emitting device package, wherein at least one of the first package body and the second package is formed of a reflective resin.\
With respect to claim 15, Lim discloses, in Figs.1-15, the light emitting device package, wherein the first package body and the second package body comprise materials different from each other.
With respect to claim 16, Lim discloses, in Figs.1-15, the light emitting device package, wherein the first package body and the second package body comprise different materials selected from polyphthalamide (PPA), polychloro triphenyl (PCT), an epoxy molding compound (EMC), a silicone molding compound (SMC), ceramic, and polyimide (PI), and wherein the first package body comprises a reflective material, and the second package body comprises a wavelength conversion material.
With respect to claim 17, Lim discloses, in Figs.1-15, the light emitting device package, wherein the first package body and the second package body comprise different materials selected from 
With respect to claim 18, Lim discloses, in Figs.1-15, the light emitting device package, wherein the first package body and the second package body comprise different materials selected from polyphthalamide (PPA), polychloro triphenyl (PCT), an epoxy molding compound (EMC), a silicone molding compound (SMC), ceramic, and polyimide (PI), and wherein the first package body is formed of a transparent resin, and the second package body comprises at least one of a wavelength conversion material and a reflective material.
With respect to claim 19, Lim discloses, in Figs.1-15, the light emitting device package, further comprising an adhesion layer disposed between the first package body and the second package body.
With respect to claim 20, Lim discloses, in Figs.1-15, the light emitting device package, wherein the recess is provided in a closed loop shape around the first opening and the second opening, and wherein, when viewed from an upper side of the light emitting device, the light emitting device has a size greater than a closed loop area provided by the recess.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, each of the other cited prior arts on PTO-892 also anticipates under 35 U.S.C. 102(a)(1)/102(a)(2) all the claimed elements of claims 1 and 11.
Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818